The question is one upon which the court in their discretion pass, and it depends more upon the state of the proof than of the pleadings. Affirmative pleadings usually impose the onus probandi but not always. In this case the deft. has offered no evidence whatever to sustain his plea of justification; but only in mitigation of damages. It is not the case of a contrariety of testimony on the point; but of no testimony. The plea of justification, therefore, without any effort to support it, does not give the deft. the reply. It is essential to enable the jury to give a verdict that the plff. shall proceed to show his damages. He therefore is entitled to the reply. Roscoe Ev. 132; 2 Stark. Rep.
487; 14 Com. Law Rep. 176; Stark. Ev. Ch. 3 p.
384-5; 3 Gampb. 366. Chandler et al. vs. Ferris, post.
                                           The plaintiff had a verdict.